Citation Nr: 0727089	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  04-01 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back condition.


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION


The veteran served on active duty from November 1984 to 
November 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Seattle, Washington, which denied the benefit sought on 
appeal.  

In May 2007, the veteran appeared before the undersigned and 
testified regarding his symptomatology.  A transcript is of 
record.


FINDINGS OF FACT

1.  By rating decision in November 1999, the RO denied 
entitlement to service connection for a back condition, 
finding that new and material evidence had not been submitted 
to reopen his claim; the veteran was notified of the decision 
but he did not initiate an appeal.

2.  The evidence associated with the claims file since the 
November 1999 RO decision does not tend to establish any 
material fact which was not previously of record, and fails 
to present a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The RO's November 1999 decision denying entitlement to 
service connection for a back condition is final. 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  The additional evidence presented since the November 1999 
rating decision is not new and material, and the claim for 
service connection for a back condition has not been 
reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in January 2003, 
December 2005, and April 2006 of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain. 
VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession, and provided adequate notice of 
how disability ratings and effective dates are assigned.  
While the appellant may not have received full notice prior 
to the initial decision, after notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and the claim was 
readjudicated.  The claimant was provided the opportunity to 
present pertinent evidence and testimony.  In sum, there is 
no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.   

Claim to Reopen for a Back Condition

Service connection for a back disorder was initially denied 
by rating decision of October 1994 on the basis that the 
veteran did not develop a chronic back disability as a result 
of military service.  No timely appeal was filed and that 
determination became final.

The veteran filed a request to reopen his claim for service 
connection for a back condition in June 1999 and was denied 
in a November 1999 VA rating decision.  The veteran did not 
appeal this decision.  Subsequently, in October 2002, the 
veteran filed a claim to reopen for his back condition and 
the RO denied the claim in a February 2003 decision.

Service connection for the claim may now be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication. 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

Consideration must be given to the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001).  If no such evidence has 
been offered, that is where the analysis must end, and what 
the RO may have determined in that regard is irrelevant.  Id.  
Further analysis, beyond consideration of whether the 
evidence received is new and material is neither required nor 
permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).

Under 38 C.F.R. § 3.156 (a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

Evidence available prior to November 1999 consisted of 
service medical records, which indicated complaints of low 
back pain, back pain from lifting weights, and a diagnosis of 
mechanical back pain; a March 1994 VA examination; January 
1991 to April 1991 private treatment records of Dr. D. 
Butters; June 1993 through December 1993 Virginia Mason 
Medical Center medical records; March 1998 through July 1999 
private medical records of Dr. K. Wright; August 1997 through 
November 1998 private medical records of Dr. S. Loomis;  
private medical records from August 1993 to November 1993 of 
Dr. T. Curtis; August 1997 private medical records from Dr. 
S. Nichols; and the veteran's DD214.  The private medical 
records referenced treatment provided subsequent to a June 
1993 work related injury to the back and neck.  Records dated 
in 1993 reflect the veteran's history of falling off a truck 
5 years earlier, injuring his low and mid back, with symptoms 
resolving within a few weeks.

Evidence received since the November 1999 RO denial consists 
of a May 2007 Board hearing transcript; statements by the 
veteran; a June 2005 Decision Review Officer hearing 
transcript; a March 1994 VA x-ray study report of the 
lumbosacral spine; private medical records of Dr. K. Wright 
from March 1998 to December 1999; State of Washington 
Department of Labor and Industries workers' compensation 
records from the veteran's June 1993 industrial injury; July 
1999 to September 2005 private medical records from 
Providence Medical Clinic; private medical records of Dr. D. 
Butters dated February 2000 to May 2001; and private medical 
records from Dr. A. Chandra from March 2002.  As this 
evidence shows treatment and diagnosis of a back condition, 
it is new, however, it is not material as the record contains 
no objective evidence establishing a nexus between the 
veteran's current back disorder and service.  Rather, the 
evidence is merely cumulative of what has already been 
considered, namely that the veteran developed chronic spine 
disability linked to post-service industrial accidents, and 
exacerbated his symptoms due to motor vehicle accidents in 
1999 and 2005, long after service.  The record remains devoid 
of evidence which would link an in-service injury to a 
current diagnosis of a back disability.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).  Accordingly, the 
newly received evidence proves nothing that was not 
previously shown, i.e., the veteran has a back disorder that 
he believes is service-connected.  This is not material 
evidence within the context of 38 C.F.R. § 3.156.

While the statements of the veteran which express his belief 
that his claimed disability began during service, or is due 
to some in-service incident are acknowledged, to the extent 
that he is attempting to present argument regarding etiology 
or medical causation of disease or illnesses, he is not 
competent since it has not been shown that he has the 
necessary medical skills and training to offer opinions on 
such medical questions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  The veteran's contentions in this 
regard were previously of record and his current contentions, 
being essentially the same, are not new and material to his 
claim.  As such, this evidence does not raise a reasonable 
possibility of substantiating the claim. 

Since the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit of the doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER


New and material evidence having not been presented, the 
claim of entitlement to service connection for a back 
condition is not reopened; the appeal is denied.



____________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


